[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $2,186.06
                    Non-economic:   None _________ Total:  2,186.06
      Percentage of Negligence of Plaintiff: None
          Defendant's negligence: 100% ____ Total: 100%
Judgment may enter for the plaintiff and against the defendant, Aaron T. Cremasco, in the sum of $2,186.06, together with court costs.
Kremski, J.T.R.